Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 7, it is not clear what is meant by “generating ne or multiple descriptor”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geens et al. (U.S. Publication No. 2004/0153619 A1), hereafter referred to as Geens’619.
Referring to claim 1, Geens’619, as claimed, an apparatus (see Fig. 1) for a buffered transmission of data, the apparatus comprising: a central processing unit (CPU 3, see Fig. 1); a plurality of first buffers (buffer 4-1, see Fig. 2); one or a plurality of multiple second buffers (extended buffers 4-2, see Fig. 2); and a controller being configured, in response to a first signal, which initiates a transmission of first data from the first buffers to the one or a second buffer to ascertain a first buffer (the data segment written into a buffer of the first subset is copied into a buffer of the second subset by the DMA, see para. [0031]), based on descriptor list entries (descriptor list 8, see Fig. 2), to block the ascertained first buffer for external access (first subset of buffers are accessed by CPU, see paras. [0018] and [0029]; also note: data loaded into second subset immediately after reception, see para. [0032]), to store the address of the ascertained first buffer in a parameter memory of the controller (memory 4 stores the buffer descriptor lists, etc., see Fig. 4; also note: address of the buffer where the data segment is to copy data from first subset to second subset is provided in para. [0031] similar to providing address to store data from second subset to first subset in para. [0030]), to copy the first data from the ascertained first buffer to the second buffer (the data segment written into a buffer of the first subset is copied into a buffer of the second subset by the DMA, see para. [0031]), and to mark the first data as valid or invalid after it has been copied (after copying, marking and data segment will be retrieved from that buffer, see para. [0031]).
As to claim 2, Geens’619 also discloses the first ascertained buffer is the one containing the most up-to-date valid data (new data received is stored in a buffer of first subset, see para. [0021]).
As to claim 3, Geens’619 also discloses the controller is configured to temporarily store one or multiple descriptor list entries in a memory (memory 4 stores the buffer descriptor lists, etc., see Fig. 4) prior to the blocking of the ascertained first buffer and to ascertain the first buffer, based on the temporarily stored descriptor list entry/entries (marking and data segment will be retrieved from buffer in second subset instead of the first subset, see para. [0031]).
As to claim 4, Geens’619 also discloses the controller is configured to prepend a message header to the copied first data or to append the message header to the copied first data (after copying, marking and data segment will be retrieved from that buffer, see para. [0031]).
As to claim 5, Geens’619 also discloses in response to a second signal, which initiates a transmission of second data from the second or a second buffer to the first buffers (an indication to the buffer in the second subset to be read and the address of the buffer in the first subset where the data should be stored, see para. [0030]), the controller is configured: to copy the second data from the second buffer to a first buffer (copy the data segment from the buffer in the second subset to one buffer in the first subset, see para. [0030]), to check, after the copying of the second data whether the second data is marked as valid or invalid on the transmitter side, and to update one or multiple descriptor list entries from which it is inferred which first buffer management of the buffer descriptor list and updating, see paras. [0023]-[0024] and Fig. 4).
As to claim 6, Geens’619 also discloses the controller is configured to overwrite invalid and/or outdated data in the first buffer upon the copying of the second data (copy the data segment from the buffer in the second subset to one buffer in the first subset, see para. [0030]).
As to claim 7, Geens’619 also discloses the controller is a direct memory access (DMA) controller (DMA engine 5, see Fig. 1 and para. [0026]) or an enhanced direct memory access (EDMA) controller (enhanced DMA, see para. [0032]).
Note claim 8 recites similar limitations of claim 1. Therefore it is rejected based on the same reason accordingly.
Note claim 9 recites similar limitations of claim 5. Therefore it is rejected based on the same reason accordingly.
As to claim 10, Geens’619 also discloses the copying of the data is used for a transfer between a field bus and a local bus (copying data, see paras. [0030], [0031], Figs. 1 and 6).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Vemula et al. (U.S. Publication No. 2007/0073923 A1) discloses a hardware automated mechanism for generating DMA descriptors.
Yu (U.S. Patent No. 6,041,328) discloses tracking availability of elements within a shared list of elements from an index and count mechanism.

Grouzdev (U.S. Publication No. 2003/0074513 A1) discloses bus communication architecture in particular for multicomputing systems.



The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185